Case 5:20-mj-01016-ESC Document 1 Filed 08/15/20 Page 1 of 2

a

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Western pistrict of Texas

 

 

 

United States of America )
Vv. )

) Case No. SA20MJ1016
Gustavo GUERRERO-Herandez
AXXX-XXX-435 )
)

Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 13, 2020 in the county of _ Kerr — ___ inthe
Western District of Texas , the defendant(s) violated:
Code Section Offense Description

8 U.S.C. § 1326(a) & (b)(1) Illegal Reentry
Penalties: Maximum Penalties: 10 years confinement, $250,000 Fine or

Both; 3 years supervised release, $100 mandatory special assessment.

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

(@) Continued on the attached sheet.

  

Complainant's signature

Jose R. Morales, Deportation Officer

 

Printed name and title

(_] Sworn to before me and signed in my presence.
{@) Sworn to telephonically and signed electronically.

Date: Aug. 15, 2020

 

 

Judge's signature

City and state: San Antonio, Texas Honorable Richard B. Farrer, U.S. Magistrate Judge

Printed name and litle

 
Case 5:20-mj-01016-ESC Document1 Filed 08/15/20 Page 2 of 2

AFFIDAVIT

Being duly sworn, I declare that the following is true and correct to the best of my knowledge.

My name is Jose R. Morales and I am a deportation officer with Immigration and Customs Enforcement (ICE),
Enforcement Removal Operations (ERO), with whom I have been employed since June 11, 2006. I am
authorized by the United States Department of Homeland Security to enforce the Immigration Laws and
Regulations of the United States or any other Laws or Regulations designated by the Attorney General or his
successor, the Secretary of the Department of Homeland Security.

On August 13, 2020, Gustavo GUERRERO-Hernandez, (hereafter GUERRERO), was encountered at the
Kerr County Jail, in Kerrville, Texas, subsequent to his arrest for a “Public Intoxication”. After conducting
preliminary criminal history checks and immigration history checks, ICE/ERO officers determined
GUERRERO to be an alien present within the United States illegally. An immigration detainer was placed
on GUERRERO on August 13, 2020, with the Kerr County Jail.

On August 15, 2020, GUERRERO was released from the Kerr County Jail and turned over to the ICE/ERO
Criminal Alien Program, in San Antonio, Texas. GUERRERO’s fingerprints were submitted through
immigration and FBI] databases which verified his identity, The databases also revealed that GUERRERO
is a citizen or national of Mexico with assigned Alien Registration Number Axxx-xxx-435. A review of
the Alien Registration File for Axxx-xxx-435 in the Enforce Alien Removal Module (EARM), a
Department of Homeland Security database, revealed that GUERRERO is an alien who was initially
removed from the United States to Mexico, on or about December 13, 2018.

Immigration databases also revealed that GUERRERO has not been granted permission to reapply for
admission from the Attorney General of the United States, or his successor, after his deportation/removal.

Record checks revealed that on December 13, 2017, GUERRERO had a felony conviction for Illegal Re-
entry for which he received a sentence of 43 Days Confinement. And on December 12, 2018, GUERRERO
had a felony conviction for Illegal Re-entry for which he received a sentence of 121 Days Confinement.

GUERRERO was advised about his right to consular notification and was provided the opportunity to call
the Consulate General of Mexico upon his arrest on August 15, 2020.

An immigration detainer will be filed with the U.S. Marshals Service on August 15, 2020.

—

ose R. Morales
Deportation Officer
ICE/ERO

Sub wor before me the 15" day of August 2020.

 

 

United States Magistrate Judge
Honorable Richard B. Farrer
